Goff, J.
The ground of motion is that one of the jurors, after delivery of the verdict and being discharged, met the counsel for the defendant and heard him read a certain section of the Penal Law and then learned ‘ ‘ that in order to convict an election inspector of this section the neglect of duty must be a wilful neglect of duty,” and that if he had fully understood what a wilful neglect of duty meant he would not have brought in a verdict of guilty.
This juror was produced in court on the hearing of the motion and being sworn stated that because of *377“ considerable noise there might possibly have been a chance of my missing the interpretation of the word and not hearing the word wilful. ’ ’ Later he consulted with his personal counsel- and learned that his interpretation of the word, in substance, was the interpretation which the district attorney had told him that the court had given.
This motion not only illustrates the wisdom of the rule of law which will not permit a juror to assail his own verdict, but the danger if not the impropriety of a juror after he has ceased to be.such consulting with the lawyers in the case out of court and receiving their version of what they say the law should be. The defendant was not convicted for neglect of duty, wilful or otherwise. He was convicted of mating a false statement of a result of the canvass of votes at the primary election, and the jury were so charged directly and without equivocation. Even after the main charge was delivered they entered the court requesting further instructions, and they were so instructed on the legal meaning of the words “ intentionally ” and “ wilfully. ’ ’’
To set aside a verdict on the ground assigned would be to make the administration of criminal justice a thing of chance and uncertainty and would open the gate to interminable pretexts which would have the effect of making the law a subject of contempt and ridicule.
Motion denied.